The Court were clearly of opinion, that the plaintiffs were entitled to prove and to recover the actual value of the vessel, at the time she was insured. They said, a contrary rule would operate as injuriously to the underwriters, as to the merchant. For, if the merchant could not insure a ship or goods, bought at a depreciated ‘•'price, under a forced sale, at their real value ; neither would the underwriter, in a case of *- loss, be entitled to show, upon an open policy, the actual value of the property, independent of a fortuitous enhancement of the price in -a foreign market. (b)
The jury found a verdict for the plaintiffs, for $2378.32, taking, it is presumed, the value in the outward policy as the basis of their calculation.

 “ As to the rule of ascertaining the value of a ship, it is agreed on all hands, that the sum she was worth, at the time of her departure, including certain expenses, is to govern, and the court can perceive no reason for establishing this rule, which does not apply to tne case of goods:” per Washington, J., Carson v. Marine Ins. Co., 2 W. C. C. 472.